Citation Nr: 1739673	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus. 

2.  Entitlement to service connection for a vision disability, to include as secondary to service-connected tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include insomnia, anxiety, and stress, to include as due to service-connected tinnitus. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2014 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for vertigo, vision loss, and an acquired psychiatric disorder, to include as due to service-connected tinnitus.  The Veteran also claims entitlement to a TDIU.  Additional development is required for all of these claims.  

The Veteran asserted in an April 2017 call and letter to VA that he did not receive adequate notice of the VA examinations scheduled for October 2016.  The Veteran explained that he was living abroad at this time and did not have timely notice of when these VA examinations were scheduled.  He further explained that he had been unable to keep track of his claim online and was unable to contact VA to ascertain the status of his claim.  He reported that he first learned about his missed VA examinations on his return to the United States in April 2017.  As the Veteran has shown good cause for missing the VA examinations and a willingness to appear at future VA examinations, the Board finds that they should be rescheduled.  Further, the Veteran supplied evidence of a connection between his service-connected tinnitus and both his claimed vision disability and his claimed psychiatric disorder.  This evidence indicates that the Veteran's service-connected condition may be associated with his claimed condition, and thus VA's duty to provide an examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the VA examiner who evaluated the connection between the Veteran's claimed vertigo and his tinnitus in October 2014 concluded that the vertigo was less likely than not proximately due to or the result of the Veteran's tinnitus.  The VA examiner explained that there is no pathophysiological relationship for vertigo resulting from tinnitus.  However, the VA examiner recommended that the Veteran undergo an electronystagmography (ENG) or videonystagmography (VNG) to rule out a possible peripheral vestibular disorder.  First, it does not appear that an ENG or VNG has been conducted.  Second, while the Veteran has asserted that his vertigo condition is secondary to his tinnitus, he originally claimed direct service connection for this condition.  The Veteran has asserted that he became seasick in service and that he experienced vertigo every time the ship sailed.  He reported that the condition has continued to worsen.  Thus, the record raises the theory of entitlement to direct service connection for vertigo.  To address these two outstanding issues, a new VA examination is necessary.  

As the Veteran's TDIU claim depends on his combined schedular rating, it is intertwined with the remanded issues and must also be remanded.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed vertigo.  Notify the Veteran that the failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b).  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should then be performed, and should specifically include electronystagmography (ENG) or videonystagmography (VNG) tests to rule out a possible peripheral vestibular disorder.  The claims file, including a copy of this REMAND, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a)  Provide a specific diagnosis for any vertigo or peripheral vestibular disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed vertigo or peripheral vestibular disorder originated during, or is etiologically related to, active duty service.  The VA examiner should specifically note and address the Veteran's assertions that he experienced seasickness in service and this led to his vertigo.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed vertigo or peripheral vestibular disorder was caused by, or aggravated by the Veteran's service-connected tinnitus, or any other service-connected condition. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed vision disability.  Notify the Veteran that the failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b).  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should then be performed.  The claims file, including a copy of this REMAND, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a)  Provide a specific diagnosis for any current vision disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed vision disability originated during, or is etiologically related to, active duty service.    

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed vision disability was caused by, or aggravated by the Veteran's service-connected tinnitus, or any other service-connected condition. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed PTSD.  Notify the Veteran that the failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b).  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should then be performed.  The claims file, including a copy of this REMAND, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a)  Provide a specific diagnosis for any current psychological disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed psychological disability originated during, or is etiologically related to, active duty service.    

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychological disability was caused by, or aggravated by the Veteran's service-connected tinnitus, or any other service-connected condition. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claims, including his TDIU claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

